Notice of Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Procedural History
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of applicant the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The present reissue U.S. Application No. 15/856,772 was filed December 28, 2017.  
The reissue application seeks reissue of U.S. Application No. 14/423,796 (hereinafter the "'496 Application) issuing as U.S. Patent No. 9,390,716 B2 to Nakano et al. (hereinafter the "Nakano" patent) on July 12, 2016.  Based upon review of the ‘496 application, the application was filed with the PCT on April 16, 2014 and entered the U.S. national stage on February 25, 2015.  The ‘496 Application claims priority to U.S. Provisional Application No. 61/813,856, filed on April 19, 2013.  
The Nakano patent issued with original claims 1-21.  
A Preliminary Amendment, filed concurrently with the reissue application, amended all the independent claims, various dependent claims and added new claim 22.  
A non-final Office action was mailed September 28, 2020 rejecting all pending claims 1-122.
In response, the Applicant filed an amendment and accompanying arguments on December 21, 2020 (hereinafter the “Amendment”) amending all the independent claims, cancelling dependent claims 
The examiner has carefully considered said Amendment and accompanying arguments and finds the Amendment sufficient to overcome the prior rejection for the reasons to be explained infra and in view of the following Examiner Amendment.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Paul A. Fournier (Reg. No. 41,023) on February 26, 2021.
The application has been amended as follows: 

Claim 14 of said Amendment, filed December 21, 2020:
At line 20, a paragraph indentation has been added before the line “the server apparatus includes:”. 
At line 31, the word “wherein” has been inserted after the word and comma “instruction,”.
At line 32, the phrase “the gateway judges” has replaced the word “judging”.
At line 36, the phrase “the gateway judges” has replaced the word “judging”.



Claim 18 of said Amendment, filed December 21, 2020:
At line 15, the word “wherein” has been inserted after the word and comma “instruction,”.
At line 16, the phrase “the gateway judges” has replaced the word “judging”.
At line 20, the phrase “the gateway judges” has replaced the word “judging”.


Response to Arguments
Prior 112(b) Rejection - Indefiniteness
Claims 4, 8 , 10 and 12 were rejected under 35 U.S.C. 112(b) for being indefinite because the subject dependent claims recite the phrase “the network is the local area network,” where the antecedent basis of “the network” was unclear.  Particularly, if the antecedent basis is “a local area network” in the parent, independent claims, then it was not understood how these dependent claims further limit their respective, parent claims.
The Applicant asserts on the record in this proceeding that the “the network” in dependent claims 4, 8, 10 and 12 further limits “a network” in parent, dependent claims 3, 7, 9 and 11 respectively rather than “a local area network” in parent, independent claim 1 (Amendment, 16, 17).
In view of the Applicant’s arguments of record above clarifying the claim language, the 112(b) rejection is withdrawn.





Prior 103 Rejection
The rejection of claims 1, 3-14, 16-18 and 20-22 is withdrawn for the reasons explained in the reasons for allowance below.   Note that claims 2, 15 and 19 were cancelled by said Amendment.
Reasons for Allowance
The intent of the above agreed upon examiner’s amendment(s) was to endeavor to avoid the respective [system and gateway] claims from being improperly directed to both: x) an apparatus / a product / a system; and y) a method. Accordingly, it is now being construed that certain [hardware] components are now configured to perform certain [method] steps, rather than actually performing such steps.    
Regarding those claims not cancelled by the Amendment, 1, 3-14, 16-18 and 20-22 were subject to the prior 103 rejection.  However, those rejections are now withdrawn in view of the Amendment, which added new limitations to independent claims 1, 14 and 18.  Claim 1 is illustrative (underlining represents new limitations important to patentability and as introduced by said Amendment)
Claim 1 (as presently amended).  A control method for a household electrical appliance in a household electrical appliance control system including a server apparatus, a household electrical appliance, and a gateway, wherein:
the gateway and the household electrical appliance are connected so as to be capable of communicating with each other via a local area network, and the gateway and the server apparatus are connected via the Internet to be capable of communicating with each other,
the gateway acquires voice information from a voice uttered by a user, analyzes the acquired voice information, and when judging that the analyzed voice information is voice information related to control of the household electrical appliance, transmits the voice information to the server apparatus via the Internet;
the server apparatus recognizes the voice information received from the gateway, and when judging that the recognized voice information is voice information related to control of the household electrical appliance, transmits a control instruction corresponding to the voice information to the household electrical appliance: 
the household electrical appliance receives the control instruction from the server apparatus and executes the control instruction;
when judging that the acquired voice information indicates a fixed phrase related to control of the household electrical appliance, the gateway transmits a control instruction corresponding to the fixed phrase to the household electrical appliance instead of transmitting the voice information to the server apparatus; and
when judging that the acquired voice information does not indicate the fixed phrase, the gateway determines whether or not the acquired voice information includes a word related to control of the household electrical appliance, when the acquired voice information includes the word related to control of the household electrical appliance, the gateway transmits the voice information to the server apparatus, and when the acquired voice information does not include the word related to control of the household electrical appliance, the gateway does not transmit the voice information to the server apparatus.

The closest prior art of record is the combination of U.S. Patent No. 8,825,020 to Mozer et al. (hereinafter “Mozer”)  in view of U.S. Patent No. 6,487,534 B1 to Thelen et al. (hereinafter “Thelen”), which were applied in the prior 103 rejection.  
Mozer teaches a distributed, speech recognition system for controlling household appliances, but fails to teach “when judging that the acquired voice information indicates a fixed phrase related to control of the household electrical appliance, the gateway transmits a control instruction corresponding to the fixed phrase to the household electrical appliance instead of transmitting the voice information to the server apparatus.”  However, Thelen teaches of a similar distributed, speech recognition system  controlling household appliances, where a client 320 communicates with a server 500 via the Internet 510 to offload speech recognition to the local device.   See the rejection set forth in the prior Office action for further details.
However, the combination of Mozer in view of Thelen further fails to teach the following new limitation added by said Amendment:

when judging that the acquired voice information does not indicate the fixed phrase, the gateway determines whether or not the acquired voice information includes a word related to control of the household electrical appliance, when the acquired voice information includes the word related to control of the household electrical appliance, the gateway transmits the voice information to the server apparatus, and when the acquired voice information does not include the word related to control of the household electrical appliance, the gateway does not transmit the voice information to the server apparatus.

First, the claim recites that the “gateway determines whether or not the acquired voice information includes a word related to control of the household appliance,” such as the gateway 
Moreover, the claim narrowly recites “when the acquired voice information includes a word” related to appliance control and not a group of words or phrase (e.g., as opposed to a “fixed phrase” limitation that the Applicant contemporaneously recited in the claim).  Thus, the claims encompass advantageously forwarding the voice information when that information merely contains a single word related to control of the appliance.  The claims however do not encompass forwarding  voice information corresponding a fixed phrase, where fixed phrase recognition, as also recited in the claim, results in the forwarding of a control instruction and not the voice information.  Thus, the claims plainly do not encompass recognizing a “fixed phrase” more than a word and forwarding the voice information containing the fixed phrase.
The combination of Mozer in view of Thelen fails to teach or suggest the combined features of:  1) judging that the acquired voice information indicates a fixed phrase related to appliance control and transmitting a control instruction corresponding to the fixed phrase; 2) if not a fixed phrase, judging 
The combination of Mozer in view of Thelen also fail to teach the specific recited features of forwarding the voice information to the server when that information contains “a word” related to control the appliance, but forwarding a control instruction when the voice information contains a “fixed phrase,” as discussed above.
The remaining prior art of record fails to fairly teach or suggest substantially further modifying Mozer in view of Thelen  to further add the specific “fixed phrase” and specific “a word” appliance control processing between the gateway and server as recited and discussed above.
Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statements of Reasons for Allowance."



Reissue Reminders
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the Dong patent is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely appraise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  In addition, for reissue applications filed before September 16, 2012, when any substantive amendment is filed in the reissue application, which amendment otherwise places the reissue application in condition for allowance; a supplemental oath/declaration will be required.  See MPEP § 1414.01.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Roland Foster whose telephone number is (571) 272-7538.  The examiner can normally be reached on Mon-Fri., 9:30 AM – 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on (571) 270-1367.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Signed:								
/ROLAND G FOSTER/Primary Examiner, Art Unit 3992                                                                                                                                                                                                                                                                                                                                                                                                     
 (571) 272-7538
Conferee:  
/DAVID E ENGLAND/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/M.F/Supervisory Patent Examiner, Art Unit 3992